DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/12/2022 has been entered. Claims 1-6, 8-9, 13-18, 20-22, and 26-28 remain pending in the application.

Allowable Subject Matter
Claims 1-6, 8-9, 13-18, 20-22, and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Fujishiro (US 2021/0058985) discloses ([0044]) a gNB 200-1 include a central unit CU and distributed unit DU connected to each other via an F1 interface, and an IAB node sending a measurement report to a source gNB, and in response to the measurement reports the IAB node receiving a handover instruction and RRC reconfiguration message to handover to a second target gNB ([0089-102), Fig. 8); 
Tsai et al (US 2019/0394084) discloses ([0098], Fig. 22) handing over the first serving IAB node to a target IAB node using RRC connection reconfiguration messages, where the child IAB releases UE context from the serving IAB due to a blockage condition.
Regarding Claim 1, in view of the amendments and remarks filed 05/12/2022, the recited limitations, particularly “connecting, by an IAB node base station, with a Source Central Unit of a source donor base station through a first F1 interface; sending, by the IAB node base station, a measurement report message to the Source Central Unit; 10receiving, by a Distributed Unit of the IAB node base station, a first interface message from the Source Central Unit over the first F1 interface, responsive to the measurement report message, the first interface message comprising configuration information; 15creating, by the Distributed Unit, Transport Network Layer connectivity towards a Target Central Unit of a target donor base station responsive to receiving the configuration information; setting up, by the Distributed Unit, a second F1 interface via a wireless backhaul link with the Target Central Unit utilizing the Transport Network 20Layer connectivity; exchanging, by the Distributed Unit, F1 application protocol (F1AP) configuration data with the Target Central Unit through the wireless backhaul link,” in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claim 1 is allowable.
Regarding Claim 13, in view of the amendments and remarks filed 05/12/2022, the recited limitations, particularly “a base station device comprising: a Distributed Unit connected to a Source Central Unit of a source base station, 5the Distributed Unit engaged with the Source Central Unit through a first F1 interface; the base station device configured to: send a measurement report message to the Source Central Unit; the Distributed Unit configured to: 10receive, a first interface message from the Source Central Unit over the first F1 interface, responsive to the measurement report message, the first interface message comprising configuration information; 15create Transport Network Layer connectivity toward a Target Central Unit of a target base station responsive to receiving the configuration information; set up a second F1 interface via a wireless backhaul link with the Target Central Unit utilizing the Transport Network Layer connectivity; 20exchange F1 application protocol (F1AP) configuration data with the Target Central Unit through the wireless backhaul link,” in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claim 13 is allowable.
Regarding Claim 20, in view of the amendments and remarks filed 05/12/2022, the recited limitations, particularly “generating, by an IAB node base station, a measurement report message including one or more measured parameters related to the IAB node base station; 5sending, by the IAB node base station, the measurement report message to a source donor base station; receiving, by the IAB node base station, a Radio Resource Control Reconfiguration message from the source donor base station, the Radio Resource Control Reconfiguration message directing modification of a Radio Resource Control 10configuration of the IAB node base station and including at least one user equipment Radio Resource Control Reconfiguration message for user equipment connected to the IAB node base station; responsive to receiving the Radio Resource Control Connection Reconfiguration message, the IAB node base station: 15modifying the Radio Resource Control configuration of the IAB node base station to handover the IAB node base station to a target donor base station, and sending the user equipment Radio Resource Control Reconfiguration messages to the connected user equipment20,” in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claim 20 is allowable.
Regarding Claim 26, in view of the amendments and remarks filed 05/12/2022, the recited limitations, particularly “an IAB node base station held by a source donor base station, the IAB node base station connected to a plurality of user equipment; the base station device configured to: 5generate a measurement report message  including one or more measured parameters related to the IAB node base station; send the measurement report message to the source donor base station; receive a Radio Resource Control Reconfiguration message from the 10source donor base station, the Radio Resource Control Reconfiguration message directing modification of a Radio Resource Control configuration of the IAB node base station and including at least one user equipment Radio Resource Control Reconfiguration message for the connected user equipment; modify the Radio Resource Control configuration of the IAB node base 15station to handover the IAB node base station to a target donor base station; send the user equipment Radio Resource Control Reconfiguration messages to the connected user equipment,” in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claim 26 is allowable.
Claims 2-6, 8-9, 14-18, 21-22, and 27-28 are allowable for the same reasons by virtue of their dependency on Claims 1, 13, 20, and 26 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641